Citation Nr: 0517912	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-12 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence to reopen the claim of 
service connection for a left ankle disability has been 
received.  



REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active duty service from May 1969 to May 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the RO, which 
determined that the veteran had not submitted new and 
material evidence sufficient to reopen his claim.  

A previously decided claim may not be reopened in the absence 
of new and material evidence.  Barnett v. Brown, 8 Vet. App. 
1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  

Further, regardless of RO action, the Board is legally bound 
to decide the threshold issue of whether the evidence is new 
and material before addressing the merits of a claim.  Id.  
The matter of new and material evidence is addressed below.  

The Board remanded this matter to the RO in October 2003 for 
further procedural action.  



FINDINGS OF FACT

1.  The May 1999 rating decision denying the veteran's claim 
of service connection for a left ankle disorder is final.  

2.  Additional evidence which is not cumulative or redundant 
of evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection has not 
been presented.  



CONCLUSIONS OF LAW

1.  The May 1999 rating decision, which denied service 
connection for a left ankle disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  

2.  The additional evidence presented since the May 1999 
rating decision is not new and material, and the claim for 
service connection for a left ankle disorder is not reopened.  
38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA), with respect to the issue of 
whether new and material evidence has been received to reopen 
the claim of service connection for a left ankle disability.  

In pertinent part, VCAA provides that VA has a duty to notify 
a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also notes that the veteran was advised of the 
pertinent provisions of VCAA, including the respective 
responsibility of VA and the claimant to provide evidence by 
the August 2002 Statement of the Case, a September 2002 
letter, an April 2004 letter, and the October 2004 
Supplemental Statement of the Case  

Finally, the Board notes that in an April 2004 written 
statement, the veteran acknowledged that he had no more 
evidence to submit.  In view of the foregoing, the Board 
finds that the notification duties under VCAA have been 
satisfied.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file, as 
are post-service VA and private clinical records.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3) .  

The veteran has identified no private treatment records 
pertinent to this appeal that are not already of record.  
Thus, there is no indication of any outstanding medical 
evidence, nor is there any indication that outstanding 
Federal department or agency records exist that should be 
requested.  38 U.S.C.A. § 5103A(b), (c)(3); 38 C.F.R. § 
3.159(c)(1), (2).  Given the facts of this case and the issue 
on appeal, the Board concludes that VA has fulfilled any 
development duties to the veteran under VCAA.  

Despite the foregoing, the Board notes that VCAA left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108, before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  

It is specifically noted that nothing in VCAA shall be 
construed to require the Secretary of VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f)).  


Factual Background

The service medical records are silent regarding any injury 
to or disability of the left ankle.  

In December 1983, the veteran suffered a left ankle sprain.  
A contemporaneous X-ray study of the left ankle revealed no 
abnormal findings.  

On February 1991 VA medical examination, an X-ray study was 
conducted revealing that the left ankle was normal.  The 
veteran complained of left ankle pain and indicated that he 
injured the left ankle when he stepped into a hole in the 
ground while serving in Vietnam.  

Objectively, the veteran's ankles were symmetrical with no 
laxity or swelling.  There was minimal reduction in 
dorsiflexion of both ankles.  The examiner diagnosed left 
ankle arthralgia with normal X-ray findings.  

By July 1991 rating decision, the RO denied service 
connection for a left ankle disability.  The veteran was sent 
notice of the RO's decision that month.  

The veteran did not initiate an appeal, timely or otherwise, 
and the decision became final.  38 C.F.R. §§ 20.200, 20.201, 
20.101, 20.302, 1103 (2004) (detailing procedures and time 
limitations for appealing adverse RO rulings to the Board and 
the finality of decisions that are not timely appealed).  

In an August 1998 written statement, the veteran asserted 
that he had stepped into a deep camouflaged hole in Vietnam 
and twisted his left ankle, which became swollen.  

In September 1998, the veteran applied to reopen his claim of 
service connection for a left ankle disorder.  

By May 1999 rating decision, the RO denied service connection 
for a left ankle disability, as new and material evidence, 
sufficient to reopen that claim, had not been received.  The 
veteran did not initiate an appeal, timely or otherwise, and 
the decision became final.  Id.

In an April 2001 letter, the veteran again recounted the 
incident in Vietnam in which he stepped into a ditch and 
injured his left ankle.  

In May 2001, the veteran again applied to reopen his claim of 
service connection.  

By February 2002 rating decision, the RO denied service 
connection for a left ankle disability, as new and material 
evidence, sufficient to reopen that claim, had not been 
received.  

Additional has been received directly from the veteran in 
January 2005.  A medical statement from G. D. Veasy, MD, 
indicates that he has continued to follow the veteran for his 
right knee problems.  


Discussion

As noted above, the veteran's claim of service connection for 
a left ankle disability was previously denied in a May 1999 
rating decision that became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to a claim that has been disallowed.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his request 
to reopen his claim prior to that date, the earlier version 
of the law remains applicable in this case.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must address whether new 
and material evidence has been submitted by the veteran or 
otherwise associated with the claims file since the RO's 
final decision in May 1999.

In this case, the veteran is not shown to have submitted any 
evidence pertinent to the left ankle since the RO issued its 
May 1999 rating decision.  The Board, therefore, cannot find 
other than new and material evidence sufficient to reopen the 
claim of service connection for a left ankle disorder has not 
been received in this case.  See 38 C.F.R. § 3.156(a); Hodge, 
155 F.3d at 1363.  



ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for a left ankle disorder.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


